Opinion by
Johnson, J.
It was stipulated that the principles herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C.C.P.A. 112, C.A.D. 351) and that one case of shoes, ADS 238/44, and one case of handbags, ADS 35221/1, reported by the inspector as manifested, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon one case of shoes, ADS 238/44, and one case of handbags, ADS 35221/1, which were reported by the inspector as manifested, not found. The protest was sustained to this extent.